The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to a reactor system, classified in H01J37/32834.
II. Claims 8-20, drawn to a method, classified in C23C16/4412.
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process such as pretreating or etching a substrate that only requires use of one gas source.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
The prior art applicable to one invention would not likely be applicable to another invention;
The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Michelle Washington on 11/29/2021 a provisional election was made with traverse to prosecute the invention of Group I (reactor system), drawn to claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 8-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Drawings
The drawings are objected to because the pressure monitor, 148, is depicted as a square [fig 2-3]. However, valves (126/128/136/138) are also depicted as squares. Different structures should be depicted differently. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faguet (US 2007/0116888) in view of Kawakami et al (US 2019/0164725).
Regarding claim 1:
	Faguet teaches a reactor system (deposition system, 1) [fig 1 & 0027], comprising: a first gas source (first process material gas supply system, 40) [fig 1 & 0031]; a first gas supply path (gas line exiting 40) fluidly coupled to the first gas source (40) [fig 1 & 0031]; a second gas source (second process material gas supply system, 42) [fig 1 & 0031]; a second gas supply path (gas line exiting 42) fluidly coupled to the second gas source (42) [fig 1 & 0031]; a reaction chamber (processing chamber, 10) fluidly coupled to the first gas supply path (gas line exiting 40) and the second gas supply path (gas line exiting 42), wherein the first gas supply path (gas line exiting 40) is fluidly coupled to the reaction chamber (10) at a first gas supply path end (see fig 1), and the second gas supply path (gas line exiting 42) is fluidly coupled to the reaction chamber (10) at a second gas supply path end (see fig 1) [fig 1 & 0031]; an exhaust line fluidly (duct, 38) coupled to and downstream from the reaction chamber (10) [fig 1 & 0040].
	Faguet does not specifically disclose a vent line fluidly coupled to at least one of the first gas supply path and the second gas supply path, and to the exhaust line, wherein the vent line bypasses the reaction chamber; a pressure monitor coupled to the vent line configured to monitor a vent line pressure within the vent line; and a vent line conductance control valve coupled to the vent line.
	Kawakami teaches a vent line (waste gas line, 23) fluidly coupled to at least one of the first gas supply path (110/113) and the second gas supply path (22/103), and to the exhaust line (21), wherein the vent line (23) bypasses the reaction chamber (4) [fig 1 & 0062-0063]; a pressure monitor (pressure gauge, 131) coupled to the vent line (23) configured to monitor a vent line pressure (pressure) within the vent line (23) [fig 1 & 0064-0065]; and a vent line conductance control valve (variable conductance valve, 132) coupled to the vent line (23) [fig 1 & 0065].
	Faguet and Kawakami are analogous inventions in the field of reactor systems. It would have been obvious to one skilled in the art before the effective filing date to modify the reactor system of Faguet with the vent line, pressure monitor, and vent line conductance control valve of Kawakami to stabilize chamber pressure between processing steps at time of switching kind of gas [Kawakami – 0013-0015].
The claim limitations “wherein a first gas is supplied to the reaction chamber from the first gas source and a second gas is supplied to the reaction chamber from the second gas source to achieve stability of a reaction chamber pressure” and “wherein the vent path conductance control valve is configured to adjust in response to feedback from the pressure monitor” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 2:
	Modified Faguet teaches the reaction chamber (4) is fluidly coupled to the first gas supply path (110/113) and the second gas supply path (22/103) via a chamber inlet path (24), wherein the first gas supply path (110/113) is fluidly coupled to the chamber inlet path (24) at the first gas supply path end (see fig 1), and the second gas supply path (22/103) is fluidly coupled to the chamber inlet path (24) at the second gas supply path end (see fig 1) [Kawakami – fig 1 & 0062-0064].
Regarding claims 3-4:
	Modified Faguet teaches the first gas supply path (110/113) comprises a first gas mainline (110) and a first gas branch line (113), wherein the first gas mainline (110) is in fluid communication with the reaction chamber (4), and wherein the first gas branch line (113) is in fluid communication with the vent line (23) [Kawakami – fig 1 & 0062-0064]; and wherein the second gas supply path (22/103) comprises a second gas mainline (22) and a second gas branch line (103), wherein the second gas mainline (22) is in fluid communication with the reaction chamber (4), and wherein the second gas branch line (103) is in fluid communication with the vent line (23) [Kawakami – fig 1 & 0062-0064].
Regarding claim 5:
	Modified Faguet teaches the first gas mainline (110) comprises a first mainline valve (111) disposed upstream of the reaction chamber (4) and downstream of the first gas branch line (113), wherein the first gas branch line (113) comprises a first branch line valve (112), wherein the second gas mainline (22) comprises a second mainline valve (101) disposed upstream of the reaction chamber (4) and downstream of the second gas branch line (103), wherein the second gas branch line (103) comprises a second branch line valve (102) [Kawakami – fig 1 & 0062-0064].
The claim limitations “wherein the first mainline valve, the second mainline valve, the first branch line valve, and the second branch line valve are configured to at least partially increase or decrease a gas flow through the first gas mainline, the second gas mainline, the first gas branch line, and the second gas branch line, respectively” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 6:
	Faguet teaches a processor (microprocessor) [fig 1 & 0081]; and a tangible, non-transitory memory (memory) configured to communicate with the processor (microprocessor), the tangible, non-transitory memory (memory) having instructions (program instructions) stored thereon that, in response to execution by the processor (microprocessor), cause the processor (microprocessor) to perform operations (execution to accomplish the steps) [fig 1 & 0081].
	Faguet does not specifically disclose the processor in electronic communication with the pressure monitor and the vent line conductance control valve; and the processor to perform operations comprising: monitoring, by the pressure monitor, the vent line pressure within the vent line; detecting, by the processor, a change in the vent line pressure; and commanding, by the processor, adjustment of the vent line conductance control valve to cause a valve position of the vent line conductance control valve to be more open or more closed in response to the detecting the change in the vent line pressure.
	Kawakami teaches a processor (control part) in electronic communication with the pressure monitor (pressure gauge, 131) and the vent line conductance control valve (132) [fig 1 & 0065]; and the processor (control part) to perform operations comprising: monitoring, by the pressure monitor (131), the vent line pressure within the vent line (pressure in the waste gas line 23) [fig 1 & 0065]; detecting, by the processor (control part), a change in the vent line pressure (pressure in the waste gas line 23) [fig 1 & 0065]; and commanding, by the processor (control part), adjustment of the vent line conductance control valve (132) to cause a valve position of the vent line conductance control valve (132) to be more open or more closed in response to the detecting the change in the vent line pressure (132 is regulated) [fig 1 & 0065].
Faguet and Kawakami are analogous inventions in the field of reactor systems. It would have been obvious to one skilled in the art before the effective filing date to modify the processor of Faguet to perform the operations of Kawakami to stabilize chamber pressure between processing steps at time of switching kind of gas [Kawakami – 0013-0015].
Regarding claim 7:
The claim limitations “wherein the detecting the change in the vent line pressure comprises detecting a difference between the vent line pressure and the reaction chamber pressure in the reaction chamber, and wherein the adjustment by the vent line conductance control valve is configured to cause the vent line pressure and the reaction chamber pressure to be less different” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi (US 2006/0121211), Tanaka et al (US 2007/0251452), Nagatani et al (US 2014/0041804), Kawakami et al (US 2018/0277402), Ishibashi et al (US 2019/0169742), and Kakimoto et al (US 2022/0328288) teach a vent line fluidly coupled to at least one of the first gas supply path and the second gas supply path [fig 3, 1, 1, 1, 2, and 1, respectively].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Benjamin Kendall/Primary Examiner, Art Unit 1718